DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jiang et al (CN104142973) in view of Su (CN 108954413).
Re 11, Jiang discloses a cooking vessel comprising a body provided with an inner cooking surface and an outer surface, said cooking vessel further comprising: a cryptogram uniquely associable with an internet address, and adapted to be read by an optical reading device (par 29, 32, 35, 40, 42, 67). 
Jiang fails to disclose at least one handle provided with the cryptogram.
However, Su teaches a pot (5) that includes a barcode or two-dimensional code encoding data about the pot and located on the handle and read by a heating appliance (100) (par 37-39, 44, 45).
Given the teachings of Su, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooking vessel of Jiang with at least one handle provided with the cryptogram.
Doing so would place the cryptogram in a position to avoid the influence of the high temperature when the cooking vessel is heated.
RE 12, Jiang as modified by Su teaches said cryptogram uniquely associable with an internet address, and adapted to be read by an optical reading device is a QR code (Jiang par 27, 29, 32, 40, 42, 67; Su par 38).
Re 13 Jiang as modified by Su teaches said at least one handle comprises an upper surface and a lower surface, said cryptogram being provided on said upper surface (Su par 39).
Re 14 Jiang as modified by Su teaches said at least one handle comprises a grip and a ferrule, said cryptogram being provided on said grip (Su par 39).
Re 15 Jiang as modified by Su teaches said at least one handle comprises a grip and a ferrule, said cryptogram being provided on said ferrule (Su par 39).
Re 16 Jiang as modified by Su teaches that it is a pan or a pot (Jiang par 44; Su (5)).
RE 17 Jiang as modified by Su teaches said cryptogram is adapted to be read by a smartphone (Jiang par 27, 35, 50, 67-68, Fig 1).
Re 18 Jiang discloses a method for identifying a recipe, comprising: a step wherein a cooking vessel is provided, said cooking vessel comprising: a body comprising an inner cooking surface and an outer surface; a step wherein an optical reading device adapted to read a cryptogram is provided; a step wherein the cryptogram is scanned and read by the optical reading device; and a step wherein the optical reading device receives information relating to the internet address contained in the cryptogram, relating to a recipe (Jiang Fig 2, par 25, 54, 60-63, 67).
Jiang fails to disclose at least one handle on said body.
However, Su teaches a pot (5) that includes a barcode or two-dimensional code encoding data about the pot and located on the handle and read by a heating appliance (100) (par 37-39, 44, 45).
Given the teachings of Su, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooking vessel of Jiang with at least one handle.
Doing so would place the cryptogram in a position to avoid the influence of the high temperature when the cooking vessel is heated.
Re 19 Jiang as modified by Su teaches said optical reading device is a smartphone (Jiang Fig 1, par 27, 35, 50, 67-68).
RE 20 Jiang as modified by Su teaches said smartphone is adapted to connect to the internet, and adapted to display said recipe once the cryptogram has been read (Jiang par 27, 29, 32, 40, 42, 67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887